DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-6, 8, 10, 11, and 13 are pending.
Claim 11 is withdrawn from consideration as directed to a non-elected invention.
Claims 1, 4-6, 8, 10, and 13 are presented for examination and rejected as set forth in greater detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi (U.S. PGPub. 2010/0144807).
Applicants claims are directed to compositions combining 5-28% mirabegron ((R)-2-(2-aminothiazol-4-yl)-4'-[2-[(2-hydroxy-2-phenylethyl)amino]ethyl]acetic acid anilide) or a pharmaceutically acceptable salt thereof, in combination with between 60-90% of a polyethylene oxide having a molecular weight within a defined range, between 1-5% of a binder, 0.1-1% of an antioxidant, between 1-6% of a combination of silicon dioxide and magnesium stearate, a coating agent containing a “film-coating agent,” using “product-by-process” language to describe the manner in which the coating agent is applied to the composition over the combination above, employing a generic “volatile solvent’ in the process.  The examiner notes that the “volatile solvent” is not particularly limited, meaning that per the broadest reasonable interpretation of the claim, water qualifies.  Claim 4 further narrows the amounts of the components of the composition to be included.  Claim 5 specifies that he silicon dioxide is 
Takaishi describes hydrogel-containing compositions for the delivery of (R)-2-(2-aminothiazol-4-yl)-4'-[2-[(2-hydroxy-2-phenylethyl)amino]ethyl]acetic acid anilide, also known as mirabegron of the instant claims.  [0001-02].  Takaishi indicates that this compound should represent between 1-70% of the formulation by weight, a range overlapping and therefore rendering obvious the 5-25% mirabegron of instant claim 1.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  The hydrogel used in the compositions described by Takaishi contain polymers having molecular weights falling within the range of 100,000-2,000,000.  [0049].  Takaishi indicates that the viscosity of the hydrogel polymer has an effect on the rate of release of the mirabegron from the composition.  [0050].  Each of the polyethylene oxide described by applicants as the hydrogel-forming polymer are described by Takaishi as serving as the hydrogel-forming polymer.  [0051-52].  Particular polyethylene oxides having average molecular weights of 900,000, 600,000, 300,000, 200,000, and 100,000, each having distinct viscosity ranges, are described as particularly useful polyethylene oxides for use in such forms, ranges overlapping and therefore rendering obvious the molecular weight limitations of Claims 1, 10, and newly added Claim 13.  [0052] , see Peterson, supra.  Takaishi indicates that each of combinations of different polymers, as well as different lots of polymers, may serve as the hydrogel of the compositions described, and should represent between 5-70% of the compositions so formed, a range overlapping and therefore rendering obvious the hydrogel-forming polymer limitations of the instant claims.  [0059-60], see also Peterson, supra.  On the basis of this disclosure, then, the use of combinations of multiple polyethylene oxides having different molecular weights (“different lots” per the teachings of Takaishi), is prima facie obvious because Takaishi specifically describes the use of such combinations in formulating mirabegron dosage forms.  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007).  Takaishi advocates the inclusion of additional materials widely used in pharmaceutical formulations, including but not limited to lubricants, binders, and antioxidants.  [0069].  Each of the instantly claimed magnesium stearate and colloidal silicon dioxide are recited as suitable lubricants.  [0071].  An exemplary embodiment of the dosage forms incorporates 1% magnesium stearate as a lubricant.  [0110].  While this does not address the lubricant limitations of the instant claims (between 1-6% by weight of a lubricant combination of magnesium stearate and colloidal silicon dioxide), as the combination of  magnesium stearate and colloidal silicon dioxide is described by Takaishi as suitable lubricants, and a concentration of 1% of a lubricant is disclosed, a person of ordinary skill in the art would reasonably have expected that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Takaishi to arrive at the lubricant combinations and concentrations recited by the See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  As binders Takaishi includes hydropypropyl cellulose also includable as a suitable hydrogel-forming polymer, [0072], which Takaishi indicates may represent anywhere from 1-20% of the composition, overlapping and rendering obvious the binder limitations of the instant claims.  [0092], see also Peterson, supra.  BHT, described by applicants as an exemplary antioxidant, is noted as a suitable antioxidant for use in the mirabegron compositions disclosed, [0075], which Takaishi indicates may suitably be included in amounts of about 0.025-.25% by weight, a range overlapping and therefore rendering obvious that of the instant claims.  [0081], see also Peterson, supra.  Takaishi describes providing a film coating on the tablet dosage forms obtainable from the remainder of the disclosure in amounts ranging between 1-5% of the tablet, overlapping and rendering obvious the coating agent limitations of the instant claims.  [0102].  As Takaishi does not describe the inclusion of any impurities, the limitations of Claim 8 are considered necessarily addressed.
It would have been prima facie obvious to have formulated a coated dosage form combining mirabegron, multiple polyethylene oxides as hydrogel forming agents, binders, antioxidants, and lubricant combinations of silicon dioxide and magnesium stearate in concentrations overlapping and therefore rendering obvious those of the instant claims owing to the fact that Takaishi specifically advocates forming such a combination.  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  Here, the instant claims appear little more than the selection of active ingredients, hydrogel polymers, binders, antioxidants, lubricants, and a film-coating placed overtop the aforementioned combination in combinations and amounts according to the teachings of a single prior art reference.  In the absence of evidence of secondary indicia of nonobviousness, such a selection of known prior art elements according to the teachings of the art represent an obvious arrangement of prior art elements.

Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive.
Applicants argue that Takaishi does not describe the formation of the coating on the compositions claimed employing a volatile solvent as is now recited by Claim 1 and which, applicants assert, unexpectedly gives rise to improved properties.  This is unpersuasive because, as set forth above, the water employed in the sole exemplary embodiment of Takaishi is indeed a volatile solvent within the broadest reasonable interpretation of the term.  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.").  To be sure, applicants’ specification exemplifies a particularly preferred volatile solvent as being ethanol.  See, e.g., Specification, [0024] (“the volatile solvent may be ethanol.”).  However, applicants are reminded that it is improper to import from the specification limitations which are not explicitly present.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (indicating that “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important See Specification [0062] (“here, the volatile solvent is not limited, so long as it is capable of dissolving or dispersing the film coating agent and is volatile…”).  As such, water as described by Takaishi as being employed to dissolve or disperse the coating materials described therein qualifies as a “volatile solvent” per the instant claims.  While employing ethanol as a solvent may give rise to differences in properties when compared to compositions coated using water as a solvent, a position on which the examiner offers no opinion, because the claims are not limited to such compositions, such arguments are unpersuasive as not being commensurate in scope with the invention claimed.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (evidence of unexpected results must be commensurate in scope with the invention claimed).
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613